              Case 1:18-cr-00392-GLR Document 18 Filed 11/01/18 Page 1 of 1
                                                       U.S. Department of Justice
                                                       United States Attorney
                                                       District of Maryland

Paul Riley                                             Suite 400                    DIRECT: 410-209-4959
Assistant United States Attorney                       36 S. Charles Street           MAIN: 410-209-4800
Paul.Riley @usdoj.gov                                  Baltimore, MD 21201-3119        FAX: 410-962-3091



                                                                       November 1, 2018
BY ECF

The Honorable George L. Russell III
United States District Judge
United States District Court for the District of Maryland
101 West Lombard Street
Baltimore, MD 21201

Re:        United States of America v. Reginald Kelso Ricks,
           Crim. No. GLR-18-392

Dear Judge Russell:

        I write on behalf of the parties in the above-referenced matter to provide the Court with a
further status report. The parties continue to be in plea discussions and thus respectfully request
that the Court set a deadline of December 3, 2018 for the parties to provide the Court a further
status report.
        The parties have conferred and agree that a status report deadline of December 3, 2018
will provide them with additional, necessary time to evaluate the case and to continue to explore
whether a resolution short of trial may be reached.

                                                       Respectfully submitted,

                                                       Robert L. Hur
                                                       United States Attorney

                                                         /s/
                                               By:     Paul A. Riley
                                                       Assistant United States Attorney

CC: All counsel (by ECF)
